   8:20-cv-00147-LSC-SMB Doc # 8 Filed: 06/11/20 Page 1 of 4 - Page ID # 31




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. WILEY,

                    Plaintiff,                              8:20CV147

       vs.

NORFOLK REGIONAL CENTER,                                MEMORANDUM
ROSETTA MCALLISTER, RN; TOM                              AND ORDER
BARR, Manager; MIKE EPPMAN,
Social Worker; DON WITMAR, Head
Compliance Specialist; KRISS BOE
SIMMONS, Co-Manager/Assistant
Manager; DIANE, Head Nurse
Supervisor; THE NEBRASKA STATE
PATROL, and NSP SERGEANT ROWE,

                    Defendants.


      On May 28, 2020, this court granted Plaintiff leave to file an amended
complaint to allege facts stating a First Amendment claim under 42 U.S.C. § 1983
against the individually named Defendants in their individual capacities related to
telephone restrictions Defendants have placed on Plaintiff, who is civilly committed
to the Norfolk Regional Center (“NRC”). (Filing 6.) Plaintiff has now filed an
Amended Complaint (Filing 7) against Defendants Kriss Boe Simmons, Tom Barr,
and Diane (head nurse supervisor at NRC) in their individual capacities.

       Plaintiff alleges that these three Defendant policymakers were responsible for
enacting and subjecting him (and other patients) to a NRC policy that allows staff to
place and listen to telephone calls whenever the “outside world makes complaints to
State Patrol officers,” despite the lack of probable cause and “clear and convincing
evidence such as a restraining order or condition placed on them by the mental health
board before their civil commitment.” (Filing 7 at CM/ECF p. 1.)
   8:20-cv-00147-LSC-SMB Doc # 8 Filed: 06/11/20 Page 2 of 4 - Page ID # 32




      Pursuant to the discussion in the court’s prior Memorandum and Order (Filing
6 at CM/ECF pp. 4-6), Plaintiff has alleged a plausible First Amendment claim
against Defendants Kriss Boe Simmons, Tom Barr, and Diane (head nurse
supervisor at NRC) in their individual capacities, and this matter may proceed to
service of process as to those Defendants.1

      Accordingly,

      IT IS ORDERED:

      1.    Plaintiff’s 42 U.S.C. ' 1983 First Amendment claim against Defendants
Kriss Boe Simmons, Tom Barr, and Diane (head nurse supervisor at the Norfolk
Regional Center) in their individual capacities may proceed to service of process.

        2.    The Clerk of Court is directed to send three summons forms to Plaintiff
at his last-known address. Plaintiff shall complete the summons forms, which must
include the first and last names of each Defendant, in the absence of which service
cannot occur. Plaintiff shall then return the completed summonses to the Clerk of
the Court.

       3.     Upon obtaining the summonses from Plaintiff, the Clerk of Court is
directed to issue the summonses for Defendants Kriss Boe Simmons, Tom Barr, and
Diane (head nurse supervisor at the Norfolk Regional Center) in their individual
capacities. The Clerk of Court is further directed to deliver the summonses, the
necessary USM-285 Forms, the Complaint (Filing 1), the Amended Complaint
(Filing 7), a copy of the court’s previous Memorandum and Order on initial review
(Filing 6), and a copy of this Memorandum and Order to the Marshals Service for


      1
       Although the court finds that Plaintiff’s claims may proceed against some of
the Defendants, the court cautions him that this is only a preliminary determination
based on the allegations of the Complaint and Amended Complaint and is not a
determination of the merits of his claims or potential defenses thereto.

                                         2
   8:20-cv-00147-LSC-SMB Doc # 8 Filed: 06/11/20 Page 3 of 4 - Page ID # 33




service of process on Defendants Kriss Boe Simmons, Tom Barr, and Diane (head
nurse supervisor at the Norfolk Regional Center) in their individual capacities.
Service may be accomplished by using any of the following methods: personal,
residence, certified mail, or designated delivery service. See Fed. R. Civ. P. 4(e);
Neb. Rev. Stat. §§ 25-508.01 & 25-510.02 (Westlaw 2020).2

      4.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

      5.     Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 90 days from the date of this
Memorandum and Order to complete service of process.

      6.  The Clerk of Court is directed to set the following deadline: September
9, 2020—completion of service of process due.

       7.    Pursuant to General Order No. 2020-01 ¶ 6, because this non-prisoner
case is proceeding to service of process, this case is removed from the pro se docket.



      2
       Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. ' 1915(d), in an in forma pauperis case,
“[t]he officers of the court shall issue and serve all process, and perform all
duties in such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997)
(language in ' 1915(d) is compulsory). See, e.g., Beyer v. Pulaski County Jail, 589
Fed. Appx. 798 (8th Cir. 2014) (unpublished) (vacating district court order of
dismissal for failure to prosecute and directing district court to order the Marshal to
seek defendant’s last-known contact information where plaintiff contended that the
jail would have information for defendant’s whereabouts); Graham v. Satkoski, 51
F.3d 710, 713 (7th Cir. 1995) (when court instructs Marshal to serve papers for
prisoner, prisoner need furnish no more than information necessary to identify
defendant; Marshal should be able to ascertain defendant’s current address).

                                          3
   8:20-cv-00147-LSC-SMB Doc # 8 Filed: 06/11/20 Page 4 of 4 - Page ID # 34




The Clerk of Court shall randomly assign new judges to this case and request a
reassignment order from the Chief Judge.

      Dated this 11th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
